Citation Nr: 0804787	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-39 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for gastrointestinal reflux disease (GERD).

2.  Entitlement to service connection for sarcoidosis, 
claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a skin disability, 
to include chloracne, claimed as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims on the merits.

The veteran filed his original claim of entitlement to 
service connection for stomach and intestinal problems in 
December 1974.  By rating decision in April 1975, the 
veteran's claim was denied based on lack of current 
disability.  The rating decision noted that no stomach 
condition or intestinal problem was recorded in the veteran's 
service medical records.  The February 1975 VA examination 
found the entire gastrointestinal tract to be normal except 
for irritability of the duodenal bulb.  Inexplicably, the 
March 2004 rating decision addressed the veteran's claim of 
entitlement to service connection for GERD on the merits.  
However, to establish jurisdiction over the issue of service 
connection for GERD, the Board must first consider the issue 
of whether new and material evidence has been submitted to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2007).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in November 2007.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.


The Board notes that the veteran filed the present claim in 
December 2003 and was issued a rating decision on March 30, 
2004.  While the veteran's notice of disagreement was not 
received until April 1, 2004, more than one year after the 
issuance of the veteran's rating decision, the RO allowed the 
veteran's claims to proceed.  The Board concurs with this 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development is necessary 
prior to the adjudication of the veteran's claims.

While the veteran's original claim in 1974 indicated that he 
suffered from stomach and intestinal problems, the underlying 
malady of his current claim of entitlement to service 
connection for GERD is the same.  Changes in the nomenclature 
used in multiple claims for disability compensation, and the 
adjudication of those claims, does not alter the identity of 
the underlying disability.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997).  As here, GERD describes the same symptoms 
the veteran alleged in his original claim.  As such, the 
claim will be considered on the basis of new and material 
evidence.  To that end, the veteran must be provided with 
adequate notice of VA's duties to notify and assist, 
compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).

During the veteran's November 2007 Travel Board hearing, the 
veteran testified that he had received treatment for 
sarcoidosis and skin disabilities at several medical 
facilities whose records have not been associated with 
veteran's claims file.  He alleged that he received treatment 
at the following facilities: the Orange Memorial Hospital in 
Orlando, Florida in 1970 and thereafter; the VA Medical 
Center in Tampa, Florida; the VA outpatient treatment clinic 
in Orlando, Florida from January 2004 to the present; 
dermatologist Dr. Goodless, located in Celebration, Florida; 
and pulmonologist Dr. Keithly of St. Joseph's Hospital, 
located in Syracuse, New York.  The veteran must be contacted 
to obtain these missing treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided with a 
letter explaining VA's duties to notify 
and assist, compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), 
regarding his petition to reopen a claim 
of entitlement to service connection for 
intestinal problems, to include GERD.

2.  The RO/AMC must obtain medical 
treatment records from: the VA Medical 
Center in Tampa, Florida; and the VA 
outpatient treatment clinic in Orlando, 
Florida from January 2004 to the 
present.  If any of these records are 
not available, this must be indicated 
in the claims file.

3.  Ask the veteran to complete 
releases authorizing the RO/AMC to 
request his medical treatment records 
from: the Orange Memorial Hospital in 
Orlando, Florida in 1970; dermatologist 
Dr. Goodless, located in Celebration, 
Florida; and pulmonologist Dr. Keithly 
of St. Joseph's Hospital, located in 
Syracuse, New York.  If any of these 
records are not available, this must be 
indicated in the claims file.


4  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated, including whether new and 
material evidence has been submitted on 
the GERD claim.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).



